Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 1 of 10

United States District Court,
District of Columbia

David Alan Carmichael
Case No: 1:19-ev-02316

Vi

Michael Richard Pompeo
et al.

ed

Motion for Joinder of Lawrence Donald Lewis as Plaintiff

I, David Alan Carmichael, hereby move the Court to join Lawrence Donald Lewis as a
Plaintiff. I submitted a verified complaint on July 30, 2019, to the Clerk and had an original
summons served upon the Defendant’s Pompeo, and the United States on September 13, 2019.

An affidavit of said service was sent to the Court, September 17, 2019.

Lawrence Donald Lewis of Nordman, Idaho, is submitting a Petition for Joinder,
enclosed herewith. Co-Plaintiff Lawrence Donald Lewis’s petition shows that he is suffering the
same injury by the Defendant’s acts, shares the same counts, jurisdiction, venue, and seeks the
same relief.

I move that Lawrence Donald Lewis petition to join as a Plaintiff be approved; that the
enclosed “PETITION FOR JOINDER” of William Mitchell Pakosz be added to the file, and
constructively amended to the Complaint; that the Clerk would notify him that he was added as a
Plaintiff; and that the name of the case be styled as Carmichael, ef a/. v. Pompeo, ef al.

Lawrence Donald Lewis can be served at:

Lawrence Donald Lewis

966 Bourbon Lane
Nordman, Idaho 83848

 

 

7
/) ff ff
Vad K OF (ta Le” A ph; wt i LO0F”
David Alan Carmichael, Plaintiff J Date f

1748 Old Buckroe Road
Hampton, Virginia 23664
Tel: (757) 850-2672 Email: david@freedomministries. life

cn —
SEP 2 A 2s
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 2 of 10

United States District Court,
District of Columbia

David Alan Carmichael )
Et al. ) Case No: 1:19-CV-02316

)

Vv. )

* ° )

Michael Richard Pompeo, in his official capacity )

and )

The United States )

PETITION FOR JOINDER

by Lawrence Donald Lewis

I am, Lawrence Donald Lewis, petitioning the Court to Join the above referenced case. |
hereby petition the Court to join me as a Plaintiff, in the above referenced case since the facts in
my situation are parallel to Carmichael’s; and the Defendant’s, the Jurisdiction, Venue, counts,
and the relief are the same.

STATEMENT OF FACTS

1. Ihave a need, a desire, a duty of religion and a right to exit and reenter the United States
at will in the ordinary course of life.

2. The law of the United States at 8 USC §1185 says “...it shall be unlawful for any citizen
of the United States to depart from or enter, or attempt to depart from or enter, the United
States unless he bears a valid United States passport.”

3. Lapplied for a passport. to be issued by the Defendant, in the year 2008. I had to make a
request for religious accommodation in order to have the passport issued. On the basis of
Christian religion, | could not provide a Social Security Number (hereinafter “SSN”). |
explained the duties of my religion in a letter enclosed with the passport application. The

Defendant provided a religious accommodation for my request and issued to me a passport on

p. | of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 3 of 10

May 02, 2008, Passport Number 445066501, notwithstanding that I did not identify with a SSN.

4. lam prohibited from identifying with a Social Security Number (hereinafter SSN) on the
basis of the Christian religion. My belief and practices are sincere and bona fide. Any demand
for me to identify with a SSN places a substantial burden upon my religion.

5. April 3, 2019, I submitted my Passport Renewal Application, my then current passport, a
photograph of me suitable for the passport, and a payment of $110.00 for the required renewal
fee. Included with my application was an express request for religious accommodation to get
relief from the form’s request for me to identify with a SSN. I addressed my letter to “The
Honorable Mike Pompeo, Secretary of State, United States Department of State, Via: National
Passport Processing Center, P.O. Box 90155, Philadelphia, Pennsylvania 19190-0155.”

6. In my letter explaining my request for religion accommodation, I asked for the Defendant
to apply “the Religious Freedom Restoration Act, 42 USC §2000bb, et seq.; and the self-
executing First Amendment, whether or not there is a statutory requirement to obtain or identify
with a SSN for a passport of (sic) for any other reason.” I also cited other ordinances:

““Thank you for implementing and applying Executive Order 13798 and its
“MEMORANDUM FOR ALL EXECUTIVE DEPARTMENTS AND
AGENCIES titled, “Federal Law Protections of Religious Liberties.” Thank you
also for honoring 22 USC Section 2721. (Which states, in pertinent part:

22 USC §2721, Impermissible basis for denial of passports.

A passport may not be denied issuance, revoked, restricted, or otherwise

limited because of any speech, activity, belief, affiliation, or membership,

within or outside the United States, which, if held or conducted within

the United States, would be protected by the first amendment to the

Constitution of the United States.”

(Aug 1, 1956, ch. 841, title 1, §49, as added Pub. L. 102-138, title 1, §113, Oct
28, 1991, 105 Stat. 655.)””

7. In my request for accommodation, I pointed out that [ am 69 years old, [ would be

p. 2 of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 4 of 10

eligible for Social Security but do not collect it due to my obligations of religion.

8. [signed my request for religious accommodation under the Penalty of Perjury.

9. Ireceived a reply from the Defendant, from his Sterling, Virginia, office. The letter was
dated May 1, 2019 and referenced their tracking number 297428458. The letter stated:

“Dear Mr. Lewis:

Thank you for your recent passport application.

However, your Social Security Number was not provided on your passport application. Please
provide your Social Security Number by clearly writing it in the spaces provided below.

If you have never been issued a Social Security Number, please submit a signed statement under
penalty of perjury to that effect or used the following:

To whom it may concern,

L, (print full name) declare under penalty of
perjury under the laws of the United States of America that the following is true and correct: I
have never been issued a Social Security Number by the Social Security Administration.
Executed on:

 

 

(DATE)
Signature:

 

(Sign using full name as indicated on the passport application)”

10. The Defendant’s May 1, 2019 letter stated that I had ninety days to comply. At the
ninety-day mark, July 29, 2019, I responded to the Defendant’s letter. I sent again a copy of my
original letter pointing out my request for religious accommodation. | pointed out that the
Defendant either had not read or was ignoring my request for religious accommodation. |
reproved the Defendant for ignoring and violating law protecting religion. | also stated:

“A federal lawsuit will be hugely costly of time and money. Please avoid this by
READING and correctly APPLYING my “Request for Religious
Accommodation,” originally allowing issuance of the original Passport
approximately 11 years ago WITHOUT SSN for duty of religion. 1 am sure is
(sic) in the file you currently have.”

11. I signed my July 29, 2019 letter “Under penalty of perjury, under the laws of the

United States, the foregoing statement and enclosures I hereby declare to be true.”

12. August 29, 2019, the Defendant responded to my July 29, 2019 letter. There the

p. 3 of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 5 of 10

Defendant stated:
“Thank you for your passport request. Your passport application was submitted
on 4/3/2019. You submitted a passport application that did not provide your
correct Social Security Number.
Under the 22 U.S.C 271 4a, a passport application may be denied if the applicant
does not provide her/his Social Security Number or willfully, intentionally,
negligently, or recklessly provides an incorrect or invalid Social Security Number.
On 5/1/2019, we requested that you provide your Social Security Number. You
either did not provide your Social Security Number or provided an incorrect or
invalid Social Security Number. Therefore, a U.S. passport cannot be issued to
you at this time, and your application is denied.
Sincerely,
Customer Service Department

Enclosure(s):
Passport # 445066501”

13. The Defendant committed acts of direct and extrinsic fraud in his August 29, 2019
denial letter. The Defendant excluded the facts relating to the express request for religious
accommodation. The Defendant included a citing of “22 U.S.C 2714a,” yet excluded his duty
under, and the citing of, 22 U.S.C. § 2721. He falsely, without having any evidence to support it,
stated or inferred that I “willfully, intentionally, negligently, or recklessly provided an incorrect
or invalid Social Security Number.”

14. Like the Carmichael complaint for which I desire to join, the Defendant, or his agent,
communicated that the matter of religion and the laws, Executive Order and other things
protecting religious freedom were wantonly disassociated from my clear request for
accommodation of my religion. It showed that there is an accommodation for secular technical
reasons, but the particular agent deciding upon the matter in this instance is hostile toward
religion. So hostile, that (probably she) usurped the higher authority of the law that Secretary of

State Rice applied the accommodation in 2008.

p. 4 of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 6 of 10

15. The government has no compelling interest in associating me with a SSN, especially
for the purposes for which the SSN is requested relating to the passport.

16. I am not one of those who is subject to the denial of my passport renewal on the basis
of those things listed or referenced on the application form.

17. The Defendant is hiding or allowing his agents to unlawfully hide the identity of
those who have acted, and are acting, to violate the laws of the United States to my injury and
the injury of my religion.

18. The Defendant failed to follow the directives of Executive Order 13798 and its
implementing memorandum for all departments entitled Federal Law Protections For Religious
Liberties. He has also failed to disseminate it to his subordinate actors and train them to apply
E.O. 13798 and its implementing directives.

19. The Defendant and his agents knew and should have known that to deny my passport
renewal application, knowing the lack of SSN was on the basis of sincere and bona fide religion
that is substantially burdened, was clear violation of the Bill of Rights; 42 USC §2000bb, et seq.;
E.O. 13798 and its implementing directives from the Attorney General; and 22 USC §2721.

20. The Defendant and his agents, acted in bad faith to deny my passport renewal
application, knowing it was previously approved as a matter of religious accommodation while
deliberately and artfully dodging that fact in their correspondence.

21. It took two or more persons, the named Defendant and other actors of his, to conspire
together for some of the unlawful acts and deprivation of my rights cited in this complaint.

22. The U.S. Passport Renewal Application of mine was arbitrarily, capriciously, in bad
faith, in abuse of discretion, colorably denied contrary to the facts, law and national policy in

effect when the action was taken on August 29, 2019.

p. 5 of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 7 of 10

23. Paragraphs 2-5, 7, 29-41 of the referenced complaint are true and shall be
presumed part of this Statement of Facts, the Nine Causes of Action, the Relief, the Venue, the
Jurisdiction, and the Defendants in the original referenced complaint are the same here and shall

be presumed a part of this my petition to join.

I, Lawrence Donald Lewis, do swear that the foregoing facts in the statement of facts,
known by me first-hand, are true. The other facts, deducible by the facts and circumstances, are

believed by me to be true unless refuted by proof.

aranet Duele fon [lp Faptomber 2O'T

Lawrence Donald Lewis ’ Date *
966 Bourbon Lane

Nordman, Idaho 83848

(208) 443-3852

larrynordlewis@povn.com

 

County of Bonner
State of Idaho

The foregoing instrument was subscribed and sworn before me

this_/(z_ day of September, 2019 by_L auyvenee Ooncald Leisis

SHERYL M AUSTIN
COMM. #20190655
NOTARY PUBLIC
STATE OF IDAHO

  
 

 
 
     
    

    

ublic’s signature)
Notary registration number:__ 2O)ADwOS :
My commission expires: OY / Ol / 2O BSD

p. 6 of 6
Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 8 of 10

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my September 19, 2019, motion to Join Lawrence Donald
Lewis as Plaintiff. I sent the documents to the Court at:

Angela D. Caesar
Clerk of Court, District Court of the United States

United States Courthouse Cel TiFjed Mai]

333 Constitution Ave NW 8
Washington, DC 20001 # 7015 Oboe 000 2 6767 B/ 7

Three copies of the documents were then sent by Certified
Mail to the Defendants by their Attorney at:

United States Attorney
United States Attorney's Office

555 4th Street, N.W. wef
Washington, D.C. 20530 teftbe! Ih
I accept service at: Aon /5 0b 0002. 3787 3//7/

1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

f fr J 7
Dud tole he Alleles 22/7
David Alan Carmichael Date

 

 
C7 ela ee Le

 

 

Case 1:19-c | (led 09/24/19 Page 9 of 10
| YS, r srage Pai
David Alan Carmichael Ba al psy ON: VA
1748 Old Buckroe Road SuPaN, RMOUNT ©

coe TI $4.80

R2304H108324-20

Hampton, Virginia 23664
7015 0640 OO0e 8784 6188

Clerk of Court
District Court of the United States
United States Cotirthouse

333 Constitution /we NVV
Washington, DC 20001

Lh PN heb deal fedi yt ili

i
i
 

oT

Case 1:19-cv-02316-RC Document5 Filed 09/24/19 Page 10 of 10

 
